BUTTS, Justice,
concurring in result.
I agree that a rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt in this case, thus, the evidence is sufficient to support the conviction.
But I differ with the majority ruling that the dying declaration should be excluded from evidence because of deficiency in the predicate laid for its introduction.
The State introduced two dying declarations, therefore, the predicate for each hearsay statement must be found inadequate to deny admissibility. The criminal law in Texas at this time retains the well known exception to the hearsay rule, the dying declaration. TEX.CODE CRIM. PROC.ANN. art. 38.20 (Vernon 1979).
It is the first prong of the fact predicate which appellant argues falls short of the requirement, that is, the showing that the decedent was conscious of approaching death and believed there was no hope of recovery. The three other facts (or prongs) which must be shown are not challenged.
It is argued that permitting the witnesses to state their “opinion” of an ultimate fact issue, whether or not the decedent “appreciated” the fact that he might die, does not satisfy the statute.
The trial court first conducted a pretrial hearing and eliminated the testimony of other witnesses, but left these four as competent to testify to the fact predicate. At trial the State then submitted to the jury the testimony of the four witnesses. The pretrial ruling of the trial court was that the predicate as shown by the four witnesses was properly laid.
Texas is different when it comes to dying declarations. What was done in the *471present case is permissible under Texas law. The trial court in this case followed Texas law and submitted to the jury the four-prong predicate in the form of fact questions. Thus, the jury was required to make findings on the fact issues. See 1A R. RAY, EVIDENCE § 975 (3rd ed. 1980).
I would hold under these circumstances that the predicate had been established; proof of the first fact may be considered a “short hand rendition,” similar to describing intoxication. It was properly shown. The dying declaration became admissible in the case. Only to the majority ruling on the dying declaration do I respectfully dissent.